Citation Nr: 1519558	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent from June 25, 2009, to December 20, 2010, for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1963 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously before the Board and in a May 2014 decision, the Board denied entitlement to a rating in excess of 40 percent from June 25, 2009, to December 20, 2010, for prostate cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2015 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.


REMAND

The Board finds that additional development is required before a decision is made in this appeal.  

In the Joint Motion of the parties it was agreed that there may be private urology records that are not currently of record that may support a finding that the Veteran had active prostate cancer prior to December 20, 2010.  Specifically, a July 2012 VA examination report referenced an April 2010 urology record from a Dr. Logan and noted that it indicated a confirmation of recurrent active prostate cancer.  

A review of the evidence currently of record shows that the only treatment notes from April 2010 were generated by Dr. A.B. of the Department of Corrections.  In that treatment record, it was noted that the Veteran's prostate specific antigen (PSA) levels had continued to increase and that the Veteran was agreeable to seeing an urologist.  However, there are no urology treatment notes of record showing that the Veteran received the recommended specialized care.  

Therefore, attempts to identify and obtain outstanding treatment records, to specifically include April 2010 urology treatment records, should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to identify and obtain any outstanding, pertinent VA and private treatment records, to specifically include urology treatment records from April 2010, likely from a Dr. Logan, showing a confirmation of recurrent active prostate cancer.  

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

